 


114 HRES 933 EH: Providing amounts for further expenses of the Committee on Energy and Commerce in the One Hundred Fourteenth Congress.
U.S. House of Representatives
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 933 
In the House of Representatives, U. S.,

December 1, 2016
 
RESOLUTION 
Providing amounts for further expenses of the Committee on Energy and Commerce in the One Hundred Fourteenth Congress. 
 
 
 
1.AMOUNTS FOR COMMITTEE EXPENSESFor further expenses of the Committee on Energy and Commerce (hereafter in this resolution referred to as the Committee) for the One Hundred Fourteenth Congress, there shall be paid out of the applicable accounts of the House of Representatives not more than $800,000.  2.VouchersPayments under this resolution shall be made on vouchers authorized by the Committee, signed by the Chairman of the Committee, and approved in the manner directed by the Committee on House Administration. 
3.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.   Karen L. Haas,Clerk. 